UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [ü] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-16191 TENNANT COMPANY (Exact name of registrant as specified in its charter) Minnesota 41-0572550 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 701 North Lilac Drive P.O. Box 1452 Minneapolis, Minnesota55440 (Address of principal executive offices) (Zip Code) (763) 540-1200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ü No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ü No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer ü Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No ü As of July 28, 2011,there were18,932,249 shares of Common Stock outstanding. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Page Item 1 Financial Statements (Unaudited) 3 Condensed Consolidated Statements of Earnings 3 Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Cash Flows 5 Notes to the Condensed Consolidated Financial Statements 6 1 Basis of Presentation 6 2 Newly Adopted Accounting Guidance 6 3 Management Actions 7 4 Acquisitions 7 5 Inventories 7 6 Goodwill and Intangible Assets 8 7 Debt 9 8 Warranty 10 9 Fair Value Measurements 10 10 Retirement Benefit Plans 11 11 Comprehensive Income 12 12 Commitments and Contingencies 12 13 Income Taxes 12 14 Stock-Based Compensation 13 15 Earnings Per Share 13 16 Segment Reporting 13 17 Related Party Transactions 14 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3 Quantitative and Qualitative Disclosures About Market Risk 21 Item 4 Controls and Procedures 21 PART II - OTHER INFORMATION Item 1 Legal Proceedings 23 Item 1A Risk Factors 23 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 6 Exhibits 24 Signatures 25 2 Table of Contents PART I – FINANCIAL INFORMATION Item 1.Financial Statements TENNANT COMPANY CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (Unaudited) Three Months Ended Six Months Ended (In thousands, except shares and per share data) June 30 June 30 Net Sales $ Cost of Sales Gross Profit Operating Expense: Research and Development Expense Selling and Administrative Expense Total Operating Expense Profit from Operations Other Income (Expense): Interest Income 31 77 Interest Expense ) Net Foreign Currency Transaction Gains (Losses) ) ) Other (Expense) Income, Net ) 58 ) 58 Total Other Income (Expense), Net ) ) Profit Before Income Taxes Income Tax Expense Net Earnings $ Earnings per Share: Basic $ Diluted $ Weighted Average Shares Outstanding: Basic Diluted Cash Dividend Declared per Common Share $ See accompanying Notes to the Condensed Consolidated Financial Statements. 3 Table of Contents TENNANT COMPANY CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, December 31, (In thousands, except shares and per share data) ASSETS Current Assets: Cash and Cash Equivalents $ $ Accounts Receivable, less Allowances of $4,805 and $4,311, respectively Inventories Prepaid Expenses Deferred Income Taxes, Current Portion Other Current Assets 26 - Total Current Assets Property, Plant and Equipment Accumulated Depreciation ) ) Property, Plant and Equipment, Net Deferred Income Taxes, Long-Term Portion Goodwill Intangible Assets, Net Other Assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities: Current Portion of Long-Term Debt $ $ Accounts Payable Employee Compensation and Benefits Income Taxes Payable Other Current Liabilities Total Current Liabilities Long-Term Liabilities: Long-Term Debt Employee-Related Benefits Deferred Income Taxes, Long-Term Portion Other Liabilities Total Long-Term Liabilities Total Liabilities Commitments and Contingencies (Note 12) Shareholders' Equity: Preferred Stock, $0.02 par value; 1,000,000 shares authorized; no shares issued or outstanding - - Common Stock, $0.375 par value; 60,000,000 shares authorized; 18,922,900 and 19,038,843 shares issued and outstanding, respectively Additional Paid-In Capital Retained Earnings Accumulated Other Comprehensive Loss ) ) Total Shareholders’ Equity Total Liabilities and Shareholders’ Equity $ $ See accompanying Notes to the Condensed Consolidated Financial Statements. 4 Table of Contents TENNANT COMPANY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended (In thousands) June 30 OPERATING ACTIVITIES Net Earnings $ $ Adjustments to reconcile Net Earnings to Net Cash Provided by Operating Activities: Depreciation Amortization Impairment of Intangible Assets - Deferred Income Taxes ) Stock-Based Compensation Expense Allowance for Doubtful Accounts and Returns Other, Net ) Changes in Operating Assets and Liabilities, Excluding the Impact of Acquisitions: Accounts Receivable ) Inventories ) ) Accounts Payable Employee Compensation and Benefits ) ) Other Current Liabilities ) Income Taxes Other Assets and Liabilities ) ) Net Cash Provided by Operating Activities INVESTING ACTIVITIES Purchases of Property, Plant and Equipment ) ) Proceeds from Disposals of Property, Plant and Equipment Acquisition of Businesses, Net of Cash Acquired ) ) Net Cash Used for Investing Activities ) ) FINANCING ACTIVITIES Change in Short-Term Borrowings, Net ) (7
